--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED
UNDER 17 C.F.R §§ 200.80(B)4, AND 240.24B-2 
 
EXHIBIT 10.1


UMass Agreement No: UMMS 05-19-03


EXCLUSIVE LICENSE AGREEMENT


This Exclusive License Agreement (the “Agreement”), effective as of January 14,
2010 (the “Effective Date”), is between the University of Massachusetts
(“University”), a public institution of higher education of the Commonwealth of
Massachusetts as represented by its Worcester campus, and Isis Pharmaceuticals,
Inc. (“Isis”), a Delaware corporation.


RECITALS


WHEREAS, University owns intellectual property rights which relate to certain
technology as described in University's invention disclosure [***];


WHEREAS, Isis is a drug discovery and development company and has the capability
of developing commercial applications of the intellectual property;


WHEREAS, Isis desires to obtain an exclusive license to University’s
intellectual property rights, and University is willing to grant an exclusive
license to its intellectual property rights under the following conditions so
that these intellectual property rights may be developed to their fullest and
the benefits enjoyed by the general public; and


WHEREAS, the license that is granted in this Agreement promotes the development
of publicly funded intellectual property to practical application for the public
good.


THEREFORE, University and Isis agree as follows:


1.
Definitions.



1.1.            “Approval” means, with respect to any Licensed Product in the
United States, approval from the FDA sufficient for the manufacture,
distribution, use and sale of the Licensed Product in accordance with applicable
laws.


1.2.            “Commercially Reasonable Efforts” means, with regard to the
development of a Licensed Product, either (a) achievement of any of the
diligence events in accordance with Section 3.1(b)(i) of this Agreement, or (b)
the expenditure of the annual Minimum Spend in accordance with Section
3.1(b)(ii) of this Agreement.


1.3.            “Confidential Information” means any confidential or proprietary
information furnished by one party (the “Disclosing Party”) to the other party
(the “Receiving Party”) in connection with this Agreement that is specifically
designated as confidential, as further described in Article 7.


1.4.            “FDA” means the United States Food and Drug Administration and
any successor agency thereto.


Page 1 of 22

--------------------------------------------------------------------------------

UMass Agreement No: UMMS 05-19-03
 
1.5.            “Field” means the treatment of spinal muscular atrophy and/or
amyotrophic lateral sclerosis in humans.


1.6.            “First Commercial Sale” means the first sale of a Licensed
Product by Isis or a Sublicensee to a Third Party.


1.7.            “First Human Dose” means the first instance in which a dose of a
Licensed Product is administered to a human being in a clinical trial.


1.8.            “IND” means an Investigational New Drug Application filed with
the FDA as described in 21 C.F.R. Part 312.


1.9             “Initiation of a Phase II Clinical Trial” means the enrollment
of the first human subject in a Phase II Clinical Trial.


1.10.         “Initiation of a Phase III Clinical Trial” means the enrollment of
the first human subject in a Phase III Clinical Trial.


1.11.         “Licensed Product” means any product that cannot be developed,
manufactured, used, or sold without infringing one or more Valid Claims. [***].


1.12          “NDA” means a New Drug Application as described in 21 C.F.R. Part
314, filed with the FDA after completion of clinical trials to obtain Approval
for a Licensed Product in the United States.


1.13.         “NDA Filing” means submission of an NDA to the FDA for a Licensed
Product.


1.14          “Net Sales” means the gross amount billed or invoiced on sales of
Licensed Products by Isis and its Sublicensees, less the following: (a)
customary trade, quantity, or cash discounts to non-affiliated brokers or agents
to the extent actually allowed and taken; (b) amounts repaid or credited by
reason of rejection or return; (c) to the extent separately stated on purchase
orders, invoices, or other documents of sale, any taxes or other governmental
charges levied on the production, sale, transportation, delivery, or use of a
Licensed Product which is paid by or on behalf of Isis; and (d) outbound
transportation costs prepaid or allowed and costs of insurance in transit.


In any transfers of Licensed Products between Isis and its Sublicensees, Net
Sales are calculated based on the final sale of the Licensed Product to an
independent Third Party. If Isis or a Sublicensee receives non-monetary
consideration for any Licensed Products, Net Sales are calculated based on the
fair market value of that consideration.  If Isis or its Sublicensees uses or
disposes of a Licensed Product in the provision of a commercial service, the
Licensed Product is sold and the Net Sales are calculated based on the sales
price of the Licensed Product to an independent Third Party during the same
Royalty Period or, in the absence of sales, on the fair market value of the
Licensed Product as determined by the parties in good faith.  Net Sales shall
not include any transfers of supplies of the applicable Licensed Product for (i)
use in clinical trials, pre-clinical studies or other research or development
activities, or (ii) for a bona fide charitable purpose; or (iii) for or a
commercially reasonable sampling program.


Page 2 of 22

--------------------------------------------------------------------------------

UMass Agreement No: UMMS 05-19-03
 
1.15.          “Orphan Drug Status” means, with respect to a Licensed Product,
that (i) the Secretary of the FDA has (1) approved an application filed pursuant
to section 505(b) of the Federal Food, Drug and Cosmetic Act (“FD&C Act”), (2)
issued a certification under section 507 of the FD&C Act, or (3) issued a
license under section 351 of the Public Health Service Act for such Licensed
Product designated under section 526 of the FD&C Act for a rare disease or
condition, and (ii) the Licensed Product has obtained market exclusivity under
section 505A of the Food and Drug Administration Modernization Act of 1997.


1.16            “Patent Rights” means the United States patent applications
listed in Exhibit A, and any divisional, continuation, or continuation-in-part,
and requests for continued examination of that patent application to the extent
the claims are directed to subject matter specifically described therein as well
as any patents issued on these patent applications and any reissues or
reexaminations or extensions of the patents.


1.17.         “Phase II Clinical Trial” means a human clinical trial of a
Licensed Product that satisfies the requirements of 21 CFR 312.21(b).


1.18.          “Phase III Clinical Trial” means a human clinical trial of a
Licensed Product that satisfies the requirements of 21 CFR 312.21(c)..


1.19.          “Registration Trial” means any human clinical trial under 21 CFR
312.21 designed to provide, or that does provide, data sufficient to file an
NDA.


1.20.          “Royalty Period” means the partial calendar quarter commencing on
the date on which the first Licensed Product is sold or commercially used and
every complete or partial calendar quarter thereafter during which either (a)
this Agreement remains in effect or (b) Isis has the right to complete and sell
work-in-progress and inventory of Licensed Products pursuant to Section 8.5.


1.21.          “Royalty Term” has the meaning set forth in Section 4.5.


1.22.          “Sublicense Agreement” means any agreement in which Isis grants
rights to the Patent Rights pursuant to Section 2.2.


1.23.          “Sublicense Income” means any consideration Isis receives from a
Sublicensee in consideration for the grant of any Sublicense, including, but not
limited to, license fees, up-front payments, and license maintenance fees, but
excluding: (i) royalties or profit-sharing payments based on commercial sales of
the Licensed Product, (ii) payments made in consideration of equity or debt
securities of Isis at fair market value, (iii) payments specifically committed
to reimburse Isis for the cost of research and/or development of Licensed
Products, (iv) payments dedicated to reimburse IP/Patent expenses, and (v)
payments made to Isis that Isis forwards to a Third Party to which Isis owes a
financial obligation (such as a milestone payment to a Third Party licensor
applicable to a Licensed Product).
Page 3 of 22

--------------------------------------------------------------------------------

UMass Agreement No: UMMS 05-19-03
 
1.24.          “Sublicensee” means any permitted sublicensee of the rights
granted Isis under this Agreement, as further described in Section 2.2.
 
1.25.          “Third Party” means any person or legal entity other than
University or Isis.
 
1.26.          “Valid Claim” means (a) a claim of an issued and unexpired patent
covering the Patent Rights which has not been permanently revoked or held
unenforceable or invalid by an unappealable or unappealed decision of a court or
government agency of competent jurisdiction or (b) a claim of a pending patent
application within the Patent Rights that has not been abandoned or finally
disallowed without the possibility of appeal or refiling.


2.
Grant of Rights.



2.1.                License Grant.  University grants to Isis an exclusive,
royalty-bearing license in the United States under the Patent Rights to develop,
make, have made, use, sell, offer for sale, have sold, import, and export
Licensed Products in the Field.


2.2.               Sublicenses.  Isis may not grant a sublicense of its rights
under Section 2.1 without first obtaining the University’s consent to the
proposed Sublicensee, which consent may not be unreasonably withheld or delayed;
provided, however, University hereby provides its consent in advance for Isis to
grant a sublicense of its rights under Section 2.1 to [***] (or its successor).
University will use good-faith efforts to provide a response to any such consent
request as soon as reasonably practicable; provided, however, if University
fails to respond to Isis within [***] days of University’s receipt of such
consent request, such consent will be deemed to have been affirmatively provided
by the University for purposes of this Section 2.2. All Sublicense Agreements
executed by Isis pursuant to this Section 2.2 shall expressly state that such
Sublicense Agreement is subject to the terms of this Agreement. Isis shall
promptly furnish University with a fully executed copy of any Sublicense
Agreement, and any such Sublicense Agreement will be treated as the Confidential
Information of Isis in accordance with Section 7.1.  Sublicenses granted
pursuant to this Section 2.2 shall survive the termination of this Agreement,
provided, however that Sublicensees agree to modify the Sublicense Agreements to
conform with this Agreement and to reflect University’s status as a tax-exempt
educational and research institution.  [***].


Page 4 of 22

--------------------------------------------------------------------------------

UMass Agreement No: UMMS 05-19-03
 
2.3.               Retained Rights.


(a)            University.  University retains the right to use the Patent
Rights for non-commercial purposes, including academic research, teaching, and
patient care, without payment of compensation to Isis. University may license
such retained rights under this Subsection 2.3(a) to research collaborators of
University faculty members, post-doctoral fellows, and students for such
purposes.


(b)            Federal Government.  If the federal government has funded any
invention claimed in the Patent Rights, this Agreement and the grant of any
rights in Patent Rights are subject to the federal law set forth in 35 U.S.C. §§
201-211 and the regulations promulgated thereunder, as amended, or any successor
statutes or regulations. Isis acknowledges that these statutes and regulations
reserve to the federal government a royalty-free, non-exclusive,
non-transferrable license to practice any government-funded invention claimed in
the Patent Rights.  If any term of this Agreement fails to conform to those laws
and regulations, the relevant term is invalid, and the parties shall modify the
term pursuant to Section 10.11.


(c)            Other Organizations.  If a non-profit organization or state or
local agency has funded any invention claimed in the Patent Rights, this
Agreement and the grant of any rights in the Patent Rights are subject to the
terms of the applicable research grants.  To the extent any term of this
Agreement fails to conform with those terms, the relevant term shall be modified
by the parties pursuant to Section 10.11.  In the event University discovers a
research grant that requires modification of this Agreement pursuant to Section
10.11, University shall promptly notify Isis thereof.


3.
Isis Obligations Relating to Commercialization.



3.1.               Diligence Requirements. Isis shall use Commercially
Reasonable Efforts or cause its Sublicensees to use Commercially Reasonable
Efforts to develop Licensed Products and to introduce Licensed Products into the
commercial market. Thereafter, Isis or its Sublicensees shall make Licensed
Products reasonably commercially available to the public.  Specifically, Isis
shall fulfill the following obligations:


(a)            General Obligations.


(i) Within [***] ([***]) days after execution of this Agreement, Isis shall
furnish University with a [***]. University acknowledges and agrees that this
[***] is a [***] of Isis’ current intention regarding the [***] and that [***].


(ii)  Within [***] ([***]) days after the start of each calendar year, beginning
on January 1, 2011, Isis shall furnish University with a written report on
progress during the prior year to develop and commercialize Licensed Products,
including without limitation research and development, efforts to obtain
regulatory approval, marketing, and sales figures.  Isis shall also include in
the report a discussion of its intended development and commercialization
efforts and sales projections, if any, for the current year.


Page 5 of 22

--------------------------------------------------------------------------------

UMass Agreement No: UMMS 05-19-03
 
(b)               Development of Licensed Products.



(i) Diligence Events.



a.        Within [***] ([***]) years after the Effective Date, Isis or its
Sublicensee shall [***] covering at least one (1) Licensed Product.


b.          Within [***] ([***]) years after the Effective Date, Isis or its
Sublicensee shall [***] covering at least one (1) Licensed Product.


c.        Within [***] ([***]) years after the Effective Date, Isis or its
Sublicensee shall [***] covering at least one (1) Licensed Product.
 
d.        Within [***] ([***]) years after the Effective Date, Isis or its
Sublicensee shall [***] covering at least one (1) Licensed Product.


e.        Within [***] ([***]) months after [***] for any Licensed Product, Isis
or its Sublicensee shall [***].


(ii)            Minimum Spend. During the Term of this Agreement and until the
occurrence of [***] for a Licensed Product, in developing a Licensed Product,
Isis or its Sublicensee shall spend annually an aggregate amount of at least
[***] dollars ($[***]) consisting of [***] (“Minimum Spend”). Both University
and Isis acknowledge that, because the nature and amount of tasks associated
with development of the Licensed Product shall vary from year-to-year, the
amount of [***] and [***] expenditure shall also vary year-to-year, with some
years exceeding the Minimum Spend and some years not. Achievement of either a
diligence event under Subsection 3.1(b)(i) or the Minimum Spend under this
Subsection 3.1(b)(ii) shall be deemed dispositive of using Commercially
Reasonable Efforts.


3.2.            Dispute Resolution. If University determines that Isis has not
fulfilled its obligations under Subsection 3.1(b), University shall furnish Isis
with written notice of the determination.  Within [***] ([***]) days after
receipt of the notice, Isis shall either (a) fulfill the relevant obligation or
(b) negotiate with University a mutually acceptable schedule of revised
diligence events or Minimum Spend. In the event University and Isis are unable
to reach a mutually acceptable resolution, the dispute shall be referred to
senior executives of each party, who shall meet at a mutually acceptable time
and location within [***] ([***]) days after expiration of the specified [***]
([***]) day period and attempt to negotiate a settlement which may include a
different Minimum Spend or a new diligence event timeline. In the event the
designated senior executives are not able to resolve such dispute during such
[***] ([***]) day period, then the affected party, upon written notice to the
other party, may initiate arbitration pursuant to Section 9.2(b).


Page 6 of 22

--------------------------------------------------------------------------------

UMass Agreement No: UMMS 05-19-03
 
3.3.               Indemnification.


(a)            Indemnity. Isis shall indemnify, defend, and hold harmless
University and its trustees, officers, faculty, students, employees, and agents
and their respective successors, heirs and assigns (the “Indemnitees”), against
any liability, damage, loss, or expense (including reasonable attorneys’ fees
and expenses of litigation) incurred by or imposed upon any of the Indemnitees
in connection with any claims, suits, actions, demands or judgments arising out
of any theory of liability (including without limitation actions in the form of
tort, warranty, or strict liability and regardless of whether the action has any
factual basis) concerning any product, process, or service that is made, used,
or sold pursuant to any right or license granted under this Agreement.  However,
indemnification does not apply to any liability, damage, loss, or expense to the
extent directly attributable to (i) the gross negligence or intentional
misconduct of the Indemnitees or (ii) the settlement of a claim, suit, action,
or demand by Indemnitees without the prior written approval of Isis.


(b)            Procedures.  The Indemnitees agree to provide Isis with prompt
written notice of any claim, suit, action, demand, or judgment for which
indemnification is sought under this Agreement.  Isis agrees, at its own
expense, to provide attorneys reasonably acceptable to University to defend
against any claim.  The Indemnitees shall cooperate fully with Isis in the
defense and will permit Isis to conduct and control the defense and the
disposition of the claim, suit, or action (including all decisions relative to
litigation, appeal, and settlement).  However, any Indemnitee may retain its own
counsel, at the expense of Isis, if representation of the Indemnitee by the
counsel retained by Isis would be inappropriate because of actual or potential
conflicts in the interests of the Indemnitee and any other party represented by
that counsel.  Isis agrees to keep University informed of the progress in the
defense and disposition of the claim and to consult with University regarding
any proposed settlement.


(c)            Insurance.  Isis shall maintain insurance or self-insurance that
is reasonably adequate to fulfill any potential obligation to the Indemnitees,
but not less than [***] dollars ($[***]) for injuries to any one person arising
out of a single occurrence and [***] dollars ($[***]) for injuries to all
persons arising out of a single occurrence.  Isis shall provide University with
written evidence of insurance or self-insurance.  Isis shall continue to
maintain the insurance or self-insurance after the expiration or termination of
this Agreement while Isis or its Sublicensee continues to make, use, or sell a
Licensed Product and thereafter for [***] ([***]) years.


3.4.               Use of University’s Name.  In accordance with Section 7.2.,
Isis and its Sublicensees may not use the name “University of Massachusetts” or
any variation of that name in connection with the marketing or sale of any
Licensed Products.


3.5.               Marking of Licensed Products.  To the extent commercially
feasible and consistent with prevailing business practices, Isis shall mark and
shall cause its Sublicensees to mark all Licensed Products that are manufactured
or sold under this Agreement with the number of each issued patent under the
Patent Rights that applies to a Licensed Product.


Page 7 of 22

--------------------------------------------------------------------------------

UMass Agreement No: UMMS 05-19-03
 
3.6.               Compliance with Law.  Isis shall comply with, and shall
ensure that its Sublicensees comply with, all local, state, federal, and
international laws and regulations applicable to the development, manufacture,
use, and sale of Licensed Products.  Isis expressly agrees to comply with the
following:


(a)            Isis or its Sublicensees shall obtain all necessary approvals
from the United States Food & Drug Administration and any similar foreign
governmental authorities in which Isis or its Sublicensee intends to make, use,
or sell Licensed Products.


(b)            Isis and its Sublicensees shall comply with all United States
laws and regulations controlling the export of commodities and technical data,
including without limitation all Export Administration Regulations of the United
States Department of Commerce.  Among other things, these laws and regulations
prohibit or require a license for the export of certain types of commodities and
technical data to specified countries and foreign nationals.  Isis hereby gives
written assurance that it shall comply with and shall cause its Sublicensees to
comply with all United States export control laws and regulations, that it bears
sole responsibility for any violation of those laws and regulations by itself or
its Sublicensees, and that it shall indemnify, defend, and hold University
harmless (in accordance with Section 3.3.) for the consequences of any
violation.


(c)            If any invention claimed in the Patent Rights has been funded by
the United States government, and only to the extent required by applicable laws
and regulations, Isis agrees that any Licensed Products used or sold in the
United States shall be manufactured substantially in the United States or its
territories. Current law provides that if domestic manufacture is not
commercially feasible under the circumstances, University may seek a waiver of
this requirement from the relevant federal agency on behalf of Isis and, if
requested in writing by Isis, University shall, at Isis’ expense, seek such a
waiver for the benefit of Isis.


4.
Consideration for Grant of Rights.



4.1.               License Fee.  In partial consideration of the rights granted
Isis under this Agreement, Isis shall pay to University within [***] ([***])
days of the Effective Date a license fee of [***] dollars ($[***]). This license
fee payment is nonrefundable and is not creditable against any other payments
due to University under this Agreement.


4.2.               This Section Intentionally Left Blank.


4.3.               License Maintenance Fee.  Within [***] ([***]) days of each
anniversary of the Effective Date, during the term of this Agreement, Isis shall
pay to University [***] Dollars ($[***]).  This annual license maintenance fee
is nonrefundable and is not creditable against any other payments due to
University under this Agreement.


Page 8 of 22

--------------------------------------------------------------------------------

UMass Agreement No: UMMS 05-19-03
 
4.4.               Milestone Payments.  Isis shall pay University the following
milestone payments within [***] ([***]) days after the first occurrence of each
event:


Event
Payment
[***]
$[***]
[***]
$[***]
[***]
$[***]



These milestone payments are nonrefundable and are not creditable against any
other payments due to University under this Agreement.  Each milestone payment
shall be payable only once, irrespective of the number of Licensed Products to
achieve the milestone event. [***].


In the event Isis enters into a Sublicense Agreement that grants rights to
develop and commercialize a Licensed Product in the United States pursuant to
Section 2.2, [***].


4.5.               Royalties.  The Parties acknowledge that University’s
standard licensing practice aims for the development of a Licensed Product in
accordance with specific time frames (such as those enumerated in Section
3.1(b)) in part by providing for immediate termination of a license agreement
under certain circumstances.  In lieu of such a provision in this Agreement, the
Parties agree in part to the payment of royalties as specified below during the
Royalty Term, which for the purposes of this Agreement, shall mean the period
commencing on the date of First Commercial Sale of a Licensed Product after
Approval and ending on the date that is the later of (i) [***]; or (ii) [***]
(the “Royalty Term”).


a.            Base Royalty Rate.  Subject to Subsection 4.5 (b) below, during
the Royalty Term, Isis shall pay to University a royalty of [***] percent
([***]%) of Net Sales of Licensed Products occurring during the Royalty Term.


b.              Royalty Step Down in the Absence of Orphan Status and Valid
Claims. In the event a Licensed Product (i) does not have Orphan Drug Status;
and (ii) is not covered by a Valid Claim, then Isis shall pay University a
royalty of [***] percent ([***]%) of Net Sales of said Licensed Product during
the Royalty Term. However, for the removal of doubt, in the event a Licensed
Product (i) has Orphan Drug Status, and (ii) is not covered by a Valid Claim,
then Isis shall pay University a royalty of [***] percent ([***]%) of Net Sales
of Licensed Products during the Royalty Term.
 
4.6.  Minimum Royalty.


a.  Prior to [***]. Within [***] ([***]) days after the beginning of each
calendar year during the term of this Agreement, beginning [***] and ending on
the earlier of (i) [***] or (ii) the date of [***], an annual minimum royalty
(“Minimum Royalty”) of [***] Dollars ($[***]) shall accrue but not be payable to
University until [***]. Isis may not [***] under any circumstance unless and
until it has [***].
Page 9 of 22

--------------------------------------------------------------------------------

UMass Agreement No: UMMS 05-19-03
 
b.            After [***]. Within [***] ([***]) days after the beginning of each
calendar year during the Term of this Agreement following [***], Isis shall pay
University a Minimum Royalty according to the following schedule:
 
Years [***]:  
 
 $[***]
Years [***]:
 
 $[***]
Years [***]:
 
 $[***]
Years [***]:
 
 $[***]

 
Isis may credit the Minimum Royalty paid under this Section 4.6(b) against
actual royalties due and payable for the same calendar year in which such
Minimum Royalty is paid.  Further, with respect to Minimum Royalties accrued
under Section 4.6(a), Isis may credit only those Minimum Royalties that have
accrued for the same calendar year as actual royalties are due and payable.
Waiver of any Minimum Royalty payment by University is not a waiver of any
subsequent Minimum Royalty payment. If Isis fails to make any Minimum Royalty
payment within the [***] period, that failure is a material breach of its
obligations under this Agreement, and University may terminate this Agreement if
such breach is not cured in accordance with Section 8.3.


4.7.               Sublicense Income. If Isis enters into a Sublicense
Agreement, Isis shall  pay University the percentages of all Sublicense Income
received by Isis as consideration for such Sublicense Agreement, as set forth
below in Table 4.7. The calculation of such Sublicense Income payment is based
upon the status of the Licensed Product at the time Isis sublicenses it to a
Third Party, as described in Table 4.7 below.


Table 4.7
 
Status of Licensed Product Upon Sublicense to Third Party
Percentage of Sublicense Income to be Paid to University
 
[***]
[***]%
 
[***]
[***]%
 
[***]
[***]%
 



Page 10 of 22

--------------------------------------------------------------------------------

UMass Agreement No: UMMS 05-19-03
 
All payments under this Section 4.7 are due within [***] ([***]) days after Isis
receives the relevant payment from the Sublicensee. Any Sublicense Income paid
by Isis will be creditable against the milestone payments payable by Isis to
University under Section 4.4.


5.
Royalty Reports; Payments; Records.



5.1.               First Sale. Isis shall report to University the date of First
Commercial Sale of each Licensed Product within [***] ([***]) days after
occurrence in the United States.


5.2.               Reports and Payments.


(a)            Within [***] ([***]) days after the conclusion of each Royalty
Period, Isis shall deliver to University a report containing the following
information:


 (i)            the number of Licensed Products sold to independent Third
Parties in the United States and the number of Licensed Products used by Isis
and its Sublicensees in the provision of commercial services in the United
States;


(ii)            the gross sales price for each Licensed Product by Isis and its
Sublicensees during the applicable Royalty Period in the United States;


(iii)            calculation of Net Sales for the applicable Royalty Period in
the United States, including a listing of applicable deductions;


(iv)            total royalty payable on Net Sales in United States dollars,
together with the exchange rates, if any, used for conversion; and


(v)            Sublicense Income due to University for the applicable Royalty
Period from each Sublicensee.


(b)            Concurrent with this report, Isis shall remit to University any
payment due for the applicable Royalty Period.  If no royalties are due to
University for any Royalty Period, the report shall so state.


5.3.               Payments in United States Dollars.  Isis shall make all
payments in United States dollars. Isis shall convert foreign currency to United
States dollars at the conversion rate existing in the United States (as reported
in the Wall Street Journal) on the last working day of the calendar quarter
preceding the applicable Royalty Period.  Isis may not deduct exchange,
collection, or other charges.


Page 11 of 22

--------------------------------------------------------------------------------

UMass Agreement No: UMMS 05-19-03
 
5.4.               Payments in Other Currencies.  If by law, regulation, or
fiscal policy of a particular country, conversion into United States dollars or
transfer of funds of a convertible currency to the United States is restricted
or forbidden, Isis shall give University prompt written notice of the
restriction within the [***] payment deadline described in Section 5.2.  Isis
shall pay any amounts due University through whatever lawful methods University
reasonably designates.  However, if University fails to designate a payment
method within [***] ([***]) days after University is notified of the
restriction, Isis may deposit payment in local currency to the credit of
University in a recognized banking institution selected by Isis and identified
by written notice to University, and that deposit fulfills all obligations of
Isis to University with respect to that payment.


5.5.               Records.  Isis shall maintain and shall cause its
Sublicensees to maintain complete and accurate records of Licensed Products that
are made, used, or sold under this Agreement and any amounts payable to
University in relation to Licensed Products with sufficient information to
permit University to confirm the accuracy of any reports delivered to University
under Section 5.2.  The relevant party shall retain records relating to a given
Royalty Period for at least [***] ([***]) years after the conclusion of that
Royalty Period, during which time University may, at its expense, cause its
internal accountants or an independent, certified public accountant to inspect
records during normal business hours for the sole purpose of verifying any
reports and payments delivered under this Agreement.  The accountant may not
disclose to University any information other than information relating to
accuracy of reports and payments delivered under this Agreement. The parties
shall reconcile any underpayment or overpayment within [***] ([***]) days after
the accountant delivers the results of the audit.  If any audit performed under
this Section 5.5 reveals an underpayment in excess of [***] percent ([***]%) in
any Royalty Period, Isis shall bear the full cost of the audit.  University may
exercise its rights under this Section 5.5 only once every year and only with
reasonable prior notice to Isis.


5.6.               Late Payments.  Any payments by Isis that are not paid on or
before the date payments are due under this Agreement bear interest at [***]%
per month, calculated on the number of days that payment is delinquent.


5.7.               Method of Payment.  All payments under this Agreement should
be made to the “University of Massachusetts” and sent to the address identified
below.  Each payment should reference this Agreement and identify the obligation
under this Agreement that the payment satisfies.


5.8.               Withholding and Similar Taxes. The University is a tax-exempt
entity under Section 115 of the Internal Revenue Code. So long as University is
such a tax-exempt entity, royalty payments and other payments due to University
under this Agreement may not be reduced by reason of any withholding or similar
taxes applicable to payments to University.  Therefore all amounts owed to
University under this Agreement are net amounts and shall be grossed-up to
account for any withholding taxes, value-added taxes or other taxes, levies or
charges.  University will promptly notify Isis in writing if University ceases
to be such a tax-exempt entity.


Page 12 of 22

--------------------------------------------------------------------------------

UMass Agreement No: UMMS 05-19-03

6.
Patents and Infringement.



6.1.               Responsibility for Patent Rights.


(a)            University has primary responsibility at the expense of Isis for
the preparation, filing, prosecution, and maintenance of all Patent Rights,
using patent counsel reasonably acceptable to Isis.  University shall consult
with Isis as to the preparation, filing, prosecution, and maintenance of all
Patent Rights reasonably prior to any deadline or action with the United States
Patent & Trademark Office or any foreign patent office and shall furnish Isis
with copies of relevant documents reasonably in advance of consultation. 
University shall consider in good faith any comments of Isis on any patent
filings for the Patent Rights. Additionally, at the request of Isis, Isis and
University shall meet and confer in person or via teleconference/videoconference
on a quarterly basis during the term of this Agreement to discuss patent
prosecution matters.


(b)            If University desires to abandon any patent or patent application
within the Patent Rights, University shall provide Isis with reasonable prior
notice of the intended abandonment, and Isis may, at its expense, prepare, file,
prosecute, and maintain the relevant Patent Rights.


6.2.               Cooperation.  Each party shall provide reasonable cooperation
in the preparation, filing, prosecution, and maintenance of all Patent Rights.
Cooperation includes, without limitation, promptly informing the other party of
matters that may affect the preparation, filing, prosecution, or maintenance of
Patent Rights (such as, becoming aware of an additional inventor who is not
listed as an inventor in a patent application).


6.3.               Payment of Expenses.


(a)            Within [***] ([***]) days after University invoices Isis, Isis
shall reimburse University for all previously unreimbursed expenses incurred as
of the Effective Date in connection with obtaining the Patent Rights.


(b)            Within [***] ([***]) days after University invoices Isis, Isis
shall reimburse University for all patent-related expenses that have not been
paid under Subsection 6.3(a) and that are incurred by University pursuant to
Section 6.1. Isis may elect, upon [***] ([***]) days’ written notice to
University, to cease payment of the expenses associated with obtaining or
maintaining patent protection for one or more Patent Rights.  If Isis elects to
cease payment of any patent expenses, Isis loses all rights under this Agreement
with respect to the particular Patent Rights.


Page 13 of 22

--------------------------------------------------------------------------------

UMass Agreement No: UMMS 05-19-03
 
6.4.               Infringement.


(a)            Notification of Infringement.  Each party agrees to provide
written notice to the other party promptly after becoming aware of any
infringement of the Patent Rights.


(b)            Isis Right to Prosecute.  As long as Isis remains the exclusive
licensee of the Patent Rights in the Field, Isis may, under its own control and
at its own expense, prosecute any Third Party infringement of the Patent Rights
in the Field or, together with licensees of the Patent Rights in other fields
(if any), defend the Patent Rights in any declaratory judgment action brought by
a Third Party which alleges invalidity, unenforceability, or infringement of the
Patent Rights.  Prior to commencing any action, Isis shall consult with
University and shall consider the views of University regarding the advisability
of the proposed action and its effect on the public interest.  Isis may not
enter into any settlement, consent judgment, or other voluntary final
disposition of any infringement action under this Subsection 6.4(b) without the
prior written consent of University, which consent may not be unreasonably
withheld or delayed; Any recovery obtained in an action under this Subsection
6.4(b) shall be distributed as follows: (i) each party shall be reimbursed for
any expenses incurred in the action (including the amount of any royalty
payments withheld from University as described below); (ii) as to ordinary
damages, Isis shall receive an amount equal to [***], less [***]; and (iii) as
to special or punitive damages, the parties shall [***].


(c)            University as Indispensable Party.  University shall permit any
action under Subsection 6.4(b) to be brought in its name if required by law,
provided that Isis shall hold University harmless from, and if necessary
indemnify University against, any costs, expenses, or liability that University
may incur in connection with the action.


(d)            University Right to Prosecute.  If Isis fails to initiate an
infringement action within a reasonable time after it first becomes aware of the
basis for the action, or to answer a declaratory judgment action within a
reasonable time after the action is filed, University may prosecute the
infringement or answer the declaratory judgment action under its sole control
and at its sole expense, and any recovery obtained shall be given to
University.  If University takes action under this Subsection 6.4(d), University
shall keep Isis reasonably informed of material actions taken by University
pursuant to the infringement or declaratory action.
 
(e)            Cooperation.  Both parties shall cooperate fully in any action
under this Section 6.4. which is controlled by the other party, provided that
the controlling party reimburses the cooperating party promptly for any
reasonable costs and expenses incurred by the cooperating party in connection
with providing assistance.


Page 14 of 22

--------------------------------------------------------------------------------

UMass Agreement No: UMMS 05-19-03
 
7.
Confidential Information; Publications; Publicity.

 
7.1.          Confidential Information.


(a)            Designation.  The Disclosing Party shall mark Confidential
Information that is disclosed in writing with a legend indicating its
confidential status (such as, “Confidential” or “Proprietary”).  The Disclosing
party shall document Confidential Information that is disclosed orally or
visually in a written notice and deliver the notice to the Receiving Party
within thirty (30) days of the date of disclosure.  The notice shall summarize
the Confidential Information that was disclosed and reference the time and place
of disclosure.


(b)            Obligations.  For [***] ([***]) years after disclosure of any
portion of Confidential Information, the Receiving Party shall (i) maintain
Confidential Information in confidence, except that the Receiving Party may
disclose or permit the disclosure of any Confidential Information to its
trustees or directors, officers, employees, consultants, actual and potential
Sublicensees, and advisors who are obligated to maintain the confidential nature
of Confidential Information and who need to know Confidential Information for
the purposes of this Agreement; (ii) use Confidential Information solely for the
purposes of this Agreement; and (iii) allow its trustees or directors, officers,
employees, consultants, actual and potential Sublicensees, and advisors to
reproduce the Confidential Information only to the extent necessary for the
purposes of this Agreement, with all reproductions being Confidential
Information.


(c)            Exceptions.  The obligations of the Receiving Party under
Subsection 7.1(b) do not apply to the extent that the Receiving Party can
demonstrate that Confidential Information (i) was in the public domain prior to
the time of its disclosure under this Agreement; (ii) entered the public domain
after the time of its disclosure under this Agreement through means other than
an unauthorized disclosure resulting from an act or omission by the Receiving
Party; (iii) was already known or independently developed or discovered by the
Receiving Party without use of the Confidential Information; (iv) is or was
disclosed to the Receiving Party at any time, whether prior to or after the time
of its disclosure under this Agreement, by a Third Party having no fiduciary
relationship with the Disclosing Party and having no obligation of
confidentiality with respect to the Confidential Information; or (v) is required
to be disclosed to comply with applicable laws or regulations or with a court or
administrative order, provided that the Disclosing Party receives reasonable
prior written notice of the disclosure.


(d)            Ownership and Return. The Receiving Party acknowledges that the
Disclosing Party (or a Third Party entrusting its own information to the
Disclosing Party) owns the Confidential Information in the possession of the
Receiving Party.  Upon expiration or termination of this Agreement, or at the
request of the Disclosing Party, the Receiving Party shall return to the
Disclosing Party all originals, copies, and summaries of documents, materials,
and other tangible manifestations of Confidential Information in the possession
or control of the Receiving Party, except that the Receiving Party may retain
one copy of the Confidential Information in the possession of its legal counsel
solely for the purpose of monitoring its obligations under this Agreement.


Page 15 of 22

--------------------------------------------------------------------------------

UMass Agreement No: UMMS 05-19-03
 
7.2                Publicity Restrictions.  Neither Isis nor University may use
the name of the other party or any of its trustees, officers, directors,
faculty, students, employees, or agents, or any adaptation of their names, or
any terms of this Agreement in any promotional material or other public
announcement or disclosure without the prior written consent of the other party.


8.
Term and Termination.



8.1.               Term.  This Agreement commences on the Effective Date and
remains in effect until the expiration of the Royalty Term unless earlier
terminated in accordance with the provisions of this Agreement (the “Term”).


8.2.               Voluntary Termination by Isis.  Subject to Subsection 4.6(a),
Isis may terminate this Agreement for any reason upon ninety (90) days’ prior
written notice to University; provided, however, [***].


8.3.               Termination for Default.  Subject to Section 3.2, if either
party commits a material breach of its obligations under this Agreement and
fails to cure that breach within sixty (60) days after receiving written notice
of the breach, the other party may terminate this Agreement immediately upon
written notice to the party in breach; provided, however, Isis may not terminate
this Agreement during the Royalty Term. If the alleged breach involves
nonpayment of any amounts due University under this Agreement, Isis must cure
such a material breach within thirty (30) days after receiving written notice of
the breach and pay University any applicable interest on such payments under
Section 5.6.


8.4                [Reserved]


8.5.               Force Majeure. Neither party is responsible for delays
resulting from causes beyond its reasonable control, including without
limitation fire, earthquake, explosion, flood, war, strike, act of terrorism or
riot, provided that the nonperforming party uses commercially reasonable efforts
to avoid or remove those causes of nonperformance and continues performance
under this Agreement with reasonable dispatch whenever the causes are removed.


8.6.               Effect of Termination. The following provisions survive the
expiration or termination of this Agreement: Articles 1 and 9; Sections 2.2,
3.3., 3.4, 5.2. (but only to the extent an obligation exists to provide a final
report and/or payment), 5.3., 5.4., 5.5., 5.6., 5.7., 5.8., 6.3., 7.1., 7.2,
8.6., 10.9., and 10.10.   Upon the early termination of this Agreement, Isis and
its Sublicensees may complete and sell any work-in-progress and inventory of
Licensed Products that exist as of the effective date of termination, provided
that (a) Isis is current in payment of all amounts due University under this
Agreement, (b) Isis pays University the applicable royalty and Sublicense Income
on sales of Licensed Products in accordance with the terms of this Agreement,
and (c) Isis and its Sublicensees complete and sell all work-in-progress and
inventory of Licensed Products within six (6) months after the effective date of
termination, and pay University royalties on Net Sales of such Licensed Products
sold after the effective date of termination in accordance with Section 4.5.


Page 16 of 22

--------------------------------------------------------------------------------

UMass Agreement No: UMMS 05-19-03
 
9.
Dispute Resolution.



9.1.               Procedures Mandatory.  Subject to Section 3.2, the parties
shall resolve any dispute arising out of or relating to this Agreement solely by
means of the procedures set forth in this Article. These procedures constitute
legally binding obligations that are an essential provision of this Agreement. 
If either party fails to observe the procedures of this Article, as modified by
their written agreement, the other party may bring an action for specific
performance in any court of competent jurisdiction.


9.2.               Dispute Resolution Procedures.


(a)            Negotiation.  In the event of any dispute arising out of or
relating to this Agreement, the affected party shall notify the other party, and
the parties shall attempt in good faith to resolve the matter within [***]
([***]) days after the date of notice (the “Notice Date”).  Any disputes not
resolved by good faith discussions shall be referred to senior executives of
each party, who shall meet at a mutually acceptable time and location within
[***] ([***]) days after the Notice Date and attempt to negotiate a settlement.


(b)            Binding Arbitration for Alleged Breach of Commercially Reasonable
Efforts.
 
(i)            Any disputes arising between the parties regarding Isis’ alleged
failure to use Commercially Reasonable Efforts in accordance with Section 3.1(b)
will be exclusively determined under this Section 9.2(b) by binding
arbitration.  All other disputes arising between the parties under this
Agreement will be exclusively determined under Section 9.2(c) by mediation
and/or Section 9.2(d).


(ii)            In the event the designated senior executives are not able to
resolve a dispute arising under Section 3.2 regarding Isis’ alleged failure to
use Commercially Reasonable Efforts during such [***]-day period, then the
affected party may initiate arbitration under the procedural arbitration rules
of the American Arbitration Association. The venue for the arbitration procedure
shall be Boston, Massachusetts, Massachusetts substantive law shall be applied,
and the dispute shall be determined by a single arbitrator appointed in
accordance with such arbitration rules. Such arbitrator shall be permitted to
consider a new Minimum Spend, a new diligence event timeline, and termination of
the Agreement in resolving the dispute. The award of the arbitrator shall be the
sole and exclusive remedy between the affected parties regarding any such
dispute and shall be final and binding upon the parties.
 
(c)  Mediation. If a dispute between the parties is not a matter required to be
determined under Section 9.2(b) above, and remains unresolved within [***]
([***]) days after the Notice Date or if the senior executives fail to meet
within [***] ([***]) days after the Notice Date, either party may initiate
mediation upon written notice to the other party, and both parties shall engage
in a mediation proceeding under the then current CPR Institute for Dispute
Resolution (“CPR”) Model Procedure for Mediation of Business Disputes. Specific
provisions of this Subsection 9.2(c) override inconsistent provisions of the CPR
Model Procedure. The parties shall select the mediator from the CPR Panels of
Neutrals. If the parties cannot agree upon the selection of a mediator within
[***] ([***]) days after the Notice Date, then upon the request of either party,
the CPR shall appoint the mediator. The parties shall attempt to resolve the
dispute through mediation until one of the following occurs: (i) the parties
reach a written settlement; (ii) the mediator notifies the parties in writing
that they have reached an impasse; (iii) the parties agree in writing that they
have reached an impasse; or (iv) the parties have not reached a settlement
within [***] ([***]) days after the Notice Date.


Page 17 of 22

--------------------------------------------------------------------------------

UMass Agreement No: UMMS 05-19-03
 
(d)            Trial Without Jury.   If the parties fail to resolve a dispute
under Section 9.2(c) through mediation, or if neither party elects to initiate
mediation and such dispute is not required to be determined under Section
9.2(b), each party may pursue any other remedies legally available to resolve
the dispute.  However, the parties expressly waive the right to a jury trial in
the legal proceeding under this Subsection 9.2(d).


9.3.               Preservation of Rights Pending Resolution.


(a)            Performance to Continue.  Each party shall continue to perform
its obligations under this Agreement pending final resolution of any dispute
arising out of or relating to this Agreement.  However, a party may suspend
performance of its obligations during any period in which the other party fails
or refuses to perform its obligations.


(b)            Provisional Remedies.  Although the procedures specified in this
Article are the exclusive procedures for resolution of disputes arising out of
or relating to this Agreement, either party may seek a preliminary injunction or
other provisional equitable relief if, in its reasonable judgment, that action
is necessary to avoid irreparable harm to itself or to preserve its rights under
this Agreement.


(c)            Statute of Limitations.  The parties agree that all applicable
statutes of limitation and time-based defenses (such as, estoppel and laches)
are tolled while the procedures set forth in Subsections 9.2(a) and 9.2(c) are
pending.  The parties shall take any actions necessary to effectuate this
result.


10.
Miscellaneous.

 
10.1.        Representations and Warranties.  University represents that its
employees have assigned to University their entire right, title, and interest in
the Patent Rights, and that it has authority to grant the rights and licenses
set forth in this Agreement, and that it has not granted any rights in the
Patent Rights to any Third Party that is inconsistent with the grant of rights
in this Agreement. UNIVERSITY MAKES NO OTHER WARRANTIES CONCERNING THE PATENT
RIGHTS, INCLUDING WITHOUT LIMITATION ANY EXPRESS OR IMPLIED WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.  Specifically, University
makes no warranty or representation (a) regarding the validity or scope of the
Patent Rights, (b) that the exploitation of the Patent Rights or any Licensed
Product will  not infringe any patents or other intellectual property rights of
a Third Party, and (c) that any Third Party is not currently infringing or will
not infringe the Patent Rights.
 
Page 18 of 22

--------------------------------------------------------------------------------

UMass Agreement No: UMMS 05-19-03
 
10.2.            Compliance with Law.  Isis agrees to comply with applicable law
and shall promptly notify University of any violation that Isis knows or has
reason to believe has occurred or is likely to occur.


10.3.            Tax-Exempt Status.  University is a public institution of the
Commonwealth of Massachusetts, and is an exempt organization under the United
States Internal Revenue Code of 1986, as amended.  Isis also acknowledges that
certain facilities in which the licensed inventions were developed may have been
financed through offerings of tax-exempt bonds.  If the Internal Revenue Service
determines, or if counsel to University reasonably determines that any term of
this Agreement jeopardizes the tax-exempt status of University or the bonds used
to finance University facilities, the relevant term is invalid and shall be
modified in accordance with Section 10.11.


10.4.            Counterparts.  This Agreement may be executed in one or more
counterparts, each of which is an original, and all of which together are one
instrument.


10.5.            Headings.  All headings are for convenience only and do not
affect the meaning of any provision of this Agreement.


10.6.            Binding Effect.  This Agreement is binding upon and inures to
the benefit of the parties and their respective permitted successors and
assigns.


10.7.        Assignment.  This Agreement may not be assigned by either party
without the prior written consent of the other party, which consent may not be
unreasonably withheld or delayed.  Notwithstanding the foregoing, this Agreement
may be assigned by either party without the prior written consent of the other
party to a Third Party in connection with a merger, consolidation, sale of all
of the equity interests of the party, or a sale of all or substantially all of
the assets of the party to which this Agreement relates.
 
10.8.            Amendment and Waiver.  The parties may only amend, supplement,
or otherwise modify this Agreement through a written instrument signed by both
parties. The waiver of any rights or failure to act in a specific instance
relates only to that instance and is not an agreement to waive any rights or
fail to act in any other instance.


10.9.            Governing Law. This Agreement is governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts irrespective of
any conflicts of law principles.   The parties may only bring legal action that
arises out of or in connection with this Agreement in Massachusetts Superior
Court in Suffolk County.


Page 19 of 22

--------------------------------------------------------------------------------

UMass Agreement No: UMMS 05-19-03
 
10.10.          Notice.  Any notices required or permitted under this Agreement
shall be in writing, shall specifically refer to this Agreement, and shall be
sent by recognized national overnight courier, or registered or certified mail,
postage prepaid, return receipt requested, to the following addresses:
 
If to University:
If to Isis:
   
Office of Technology Management
Isis Pharmaceuticals, Inc.
University of Massachusetts
1896 Rutherford Road
222 Maple Ave., Higgins Building
Carlsbad, CA 92008
Shrewsbury, MA 01545
     
Attention:  Executive Director
Attention:  COO & CFO
     
With a copy to: General Counsel

 
All notices under this Agreement are effective upon receipt. A party may change
its contact information immediately upon written notice to the other party in
the manner provided in this Section 10.10.


10.11.          Severability.  If any provision of this Agreement is held
invalid or unenforceable for any reason, the invalidity or unenforceability does
not affect any other provision of this Agreement, and the parties shall
negotiate in good faith to modify the Agreement to preserve (to the extent
possible) their original intent.  If the parties fail to reach a modified
agreement within sixty (60) days after the relevant provision is held invalid or
unenforceable, then the dispute shall be resolved in accordance with the
procedures set forth in Article 9.  While the dispute is pending resolution,
this Agreement shall be construed as if the provision were deleted by agreement
of the parties.


10.12.         Entire Agreement.  This Agreement constitutes the entire
agreement between the parties with respect to its subject matter and supersedes
all prior agreements or understandings between the parties relating to its
subject matter.
Page 20 of 22

--------------------------------------------------------------------------------

UMass Agreement No: UMMS 05-19-03


The parties have caused this Agreement to be executed by their duly authorized
representatives as of the Effective Date.


UNIVERSITY OF MASSACHUSETTS
 
ISIS PHARMACEUTICALS, INC.
             
By:
/s/ James P. McNamara
 
By:
/s/ B. Lynne Parshall
 

 
Name:
James P. McNamara, Ph.D.,
 
Name:
B. Lynne Parshall
 
Title:
Executive Director,
 
Title:
COO & CFO
   
Office of Technology Management
       



Page 21 of 22

--------------------------------------------------------------------------------

UMass Agreement No: UMMS 05-19-03


EXHIBIT A


Patent Rights




[***]
 
Page 22 of 22


--------------------------------------------------------------------------------